Case 2:20-cv-07959-ODW-RAO Document 45 Filed 07/30/21 Page 1 of 16 Page ID #:1257




  1                                                                                                     O
  2
  3
  4
  5
  6
  7
  8                          United States District Court
  9                          Central District of California
 10
 11   HECTOR PORTALUPPI, et al.,                          Case No. 2:20-cv-7959-ODW (RAOx)
 12                         Plaintiffs,                   ORDER GRANTING IN PART AND
 13
                                                          DENYING IN PART DEFENDANTS’
             v.                                           MOTION TO DISMISS [29] AND
 14                                                       DENYING DEFENDANTS’ MOTION
      FORTIFI FINANCIAL, INC. (f/k/a                      TO STRIKE CLASS ALLEGATIONS
 15
      Energy Efficient Equity, Inc.), et al.              [30]
 16                         Defendants.
 17
 18                                       I.   INTRODUCTION
 19          Plaintiffs Hector and Carmen Portaluppi initiated this putative class action
 20   against Defendants FortiFi Financial, Inc. (f/k/a Energy Efficient Equity, Inc.) and the
 21   County of Los Angeles based on allegations that the County and private financing
 22   contractors like FortiFi are scamming low-income California homeowners. (First Am.
 23   Compl. (“FAC”), ECF No. 25.) Presently before the Court are Defendants’ Motion to
 24   Dismiss Plaintiffs’ FAC and Motion to Strike Class Allegations, which are both fully
 25   briefed.1    (See Mot. Dismiss (“Mot.”), ECF No. 29; Opp’n MTD, ECF No. 36;
 26
 27
      1
       Defendants request that the Court judicially notice several publicly-filed documents from state
      courts and the Recorder for the County of Los Angeles. (Req. for Judicial Notice (“RJN”), ECF
 28   No. 33.) A court may take judicial notice of court filings and other matters of public record. Reyn’s
      Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (taking judicial notice of
Case 2:20-cv-07959-ODW-RAO Document 45 Filed 07/30/21 Page 2 of 16 Page ID #:1258




  1   Reply MTD, ECF No. 39; Mot. Strike, ECF No. 30, Opp’n Mot. Strike, ECF No. 37;
  2   Reply Mot. Strike, ECF No. 40.)              For the reasons discussed below, the Court
  3   GRANTS IN PART AND DENIES IN PART Defendants’ Motion to Dismiss and
  4   DENIES Defendants’ Motion to Strike Class Allegations.2
  5                                     II.    BACKGROUND3
  6            Plaintiffs are a married couple in their seventies residing in Los Angeles,
  7   California. (FAC ¶ 1.) In October 2018, two salespeople associated with non-party
  8   Eco Tech visited Plaintiffs’ home and pitched a “government program” that would
  9   cover the costs of green-energy improvements on their home.                       (Id. ¶ 3.)    The
 10   salespeople were referring to California’s Property Assessed Clean Energy Program
 11   (“PACE”), which allows California homeowners to finance green-energy upgrades to
 12   their homes through property tax assessments (“PACE Loans”) that are levied and
 13   collected by local governments. (Id. ¶ 23.) All Pace Loans are contractual in nature
 14   and “homeowners must voluntarily agree in writing to have secured liens placed on
 15   their property” (“PACE Liens”) in exchange for the green-energy improvements. (Id.
 16   ¶ 24.)
 17            Plaintiffs allowed the Eco Tech salespeople to conduct a walkthrough of their
 18   home to find potential green-energy improvements eligible under the program.
 19   (Id. ¶ 4.) After the walkthrough, the salespeople provided Plaintiffs with a list of
 20   eligible improvements, including energy efficient appliance installations and a
 21   replacement air-duct. (Id.) In reliance on the salespeople’s representations, Plaintiffs
 22   disclosed their personally identifiable information (“PII”) to “confirm their eligibility”
 23
 24
      pleadings, memoranda, and other court filings). Defendants’ requested documents, however, are not
 25   pertinent to the Court’s disposition of this matter. Accordingly, the Court DENIES Defendants’
      RJN as moot.
 26   2
        Having carefully considered the papers filed in connection with the Motions, the Court deemed the
 27   matters appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
      3
        All factual references derive from Plaintiffs’ FAC, unless otherwise noted, and well-pleaded
 28   factual allegations are accepted as true for purposes of this Motion. See Ashcroft v. Iqbal, 556 U.S.
      662, 678 (2009).



                                                       2
Case 2:20-cv-07959-ODW-RAO Document 45 Filed 07/30/21 Page 3 of 16 Page ID #:1259




  1   in the program. (Id. ¶ 5.) Eco Tech used Plaintiffs’ PII to forge and falsify PACE
  2   Loan applications on their behalf and then sent the falsified documents to FortiFi. (Id.
  3   ¶ 42.)     Eco Tech installed defective upgrades but did not charge Plaintiffs.
  4   (Id. ¶ 8 n.2.) A year later, Plaintiffs received their tax bill from the County, which
  5   increased from approximately $1,431.84 annually, to $8,815.74. (Id. ¶ 9.) Plaintiffs
  6   discovered the increase was due to a $69,000 secured property tax assessment (PACE
  7   Lien) against their home, which was established without their knowledge or consent.
  8   (See id. ¶ 10.)
  9            Beginning in October 2019, Plaintiffs contacted Defendants to demand relief
 10   from the fraudulent PACE Loans which caused the increase in their property taxes.
 11   (Id. ¶ 11.) Defendants failed to provide Plaintiffs relief, so Plaintiffs obtained a
 12   private loan with a 13% annual percentage rate to pay the increased property tax bill.
 13   (Id. ¶ 13.)    “Plaintiffs paid the County more than $7,000” in property taxes and
 14   “incurred approximately $1,000 in additional interest charges on the private loan.”
 15   (Id.)
 16            Based on the foregoing, Plaintiffs initiated this action against Defendants
 17   asserting claims for violations of the Racketeer Influenced and Corrupt Organizations
 18   Act (“RICO”) under federal law (Counts I–III); elder abuse (Count IV); violations of
 19   California Business and Professions Code section 7159.2(b) (Count V); violations of
 20   California Unfair Competition Law (Count VI); negligence (Count VII); violations of
 21   42 U.S.C. § 1983 (Counts VIII–IX); breach of contract (Count X); and declaratory
 22   judgment (Count XI). Plaintiffs also seek to represent two classes—the first for
 23   persons in California who incurred PACE Liens caused by FortiFi, and the second for
 24   persons who incurred PACE Liens on their residential properties in Los Angeles
 25   County.       (See generally FAC.) Defendants move to dismiss the FAC based on
 26   standing, failure to state a claim, and to strike the class allegations.
 27
 28




                                                    3
Case 2:20-cv-07959-ODW-RAO Document 45 Filed 07/30/21 Page 4 of 16 Page ID #:1260




  1                             III.   MOTION TO DISMISS
  2         The Court first turns to Defendants’ Motion to Dismiss for lack of standing
  3   under Federal Rule of Civil Procedure (“Rule”) 12(b)(1) and for failure to state a
  4   claim under Rule 12(b)(6). The Court addresses each issue in turn.
  5   A.    Rule 12(b)(1) – Standing
  6         Defendants contend that Plaintiffs lack standing to bring this action because less
  7   than a month after Plaintiffs filed this action, FortiFi mailed Plaintiffs a letter
  8   informing them that their disputed tax assessment was released; the letter included a
  9   refund check for $7,384.44 to cover the payments that Plaintiffs made toward the
 10   assessment. (Mot. 11–13; Decl. of Christopher Nard, Ex. A (“Release”), ECF No.
 11   19-1.) Based on the Release and refund check, Defendants contend that Plaintiffs
 12   were “restored . . . to their position prior to the recordation of the PACE Liens, if not
 13   better as they ultimately received the energy-efficient improvements for free.” (Id.
 14   at 11 (internal quotation marks omitted).)
 15         Defendants’ argument is essentially that the post-lawsuit Release and payment
 16   rendered Plaintiffs’ claims moot, but this argument falls flat. Mootness resulting in a
 17   lack of subject matter jurisdiction occurs when “an opposing party has agreed to
 18   everything the other party has demanded.” GCB Commc’ns v. U.S. S. Commc’ns, Inc.,
 19   650 F.3d 1257, 1267 (9th Cir. 2011) (emphasis added). Here, Plaintiffs seek treble
 20   damages (under RICO), statutory and punitive damages, permanent injunctive relief,
 21   interest accrued on their private loan, and attorneys’ fees and costs. (See FAC, Prayer
 22   for Relief.)   It is evident then that the Release and refund check, which does not even
 23   include the interest Plaintiffs accrued on the private loan, fails to provide Plaintiffs
 24   everything they demand through this action.
 25         Accordingly, Defendants’ request to dismiss this action for lack of subject
 26   matter jurisdiction based on mootness is DENIED.
 27
 28




                                                   4
Case 2:20-cv-07959-ODW-RAO Document 45 Filed 07/30/21 Page 5 of 16 Page ID #:1261




  1   B.       12(b)(6) – Failure to State a Claim
  2            Next, the Court turns to Defendants’ Motion to Dismiss for failure to state a
  3   claim.
  4            A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
  5   legal theory or insufficient facts pleaded to support an otherwise cognizable legal
  6   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). To
  7   survive a dismissal motion, a complaint need only satisfy the minimal notice pleading
  8   requirements of Rule 8(a)(2)—“a short and plain statement of the claim.” Porter v.
  9   Jones, 319 F.3d 483, 494 (9th Cir. 2003). But factual “allegations must be enough to
 10   raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly,
 11   550 U.S. 544, 555 (2007). That is, the complaint must “contain sufficient factual
 12   matter, accepted as true, to state a claim to relief that is plausible on its face.”
 13   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).
 14   Testing the plausibility standard is a “context-specific task that requires the reviewing
 15   court to draw on its judicial experience and common sense.” Id. at 679. On a
 16   Rule 12(b)(6) motion, a court is generally limited to the pleadings and must construe
 17   all “factual allegations set forth in the complaint . . . as true and . . . in the light most
 18   favorable” to the plaintiff. Lee, 250 F.3d at 679. However, a court need not blindly
 19   accept conclusory allegations, unwarranted deductions of fact, and unreasonable
 20   inferences. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
 21            Where a district court grants a motion to dismiss, it should generally provide
 22   leave to amend unless “it is clear . . . the complaint could not be saved by any
 23   amendment.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1034
 24   (9th Cir. 2008); see Fed. R. Civ. P. 15(a) (“The court should freely give leave when
 25   justice so requires”).
 26            Defendants argue for dismissal under Rule 12(b)(6) on several grounds:
 27   (1) Plaintiffs’ claims against FortiFi are barred by the litigation privilege; (2) Plaintiffs
 28   lack a private right of action to enforce the PACE statutes; (3) Plaintiffs failed to




                                                     5
Case 2:20-cv-07959-ODW-RAO Document 45 Filed 07/30/21 Page 6 of 16 Page ID #:1262




  1   exhaust purported administrative remedies; and Plaintiffs fail to sufficiently state
  2   claims for (4) RICO violations, (5) elder abuse, (6) violations of the California
  3   Business and Professions Code, and (7) violations of § 1983. The Court addresses
  4   each issue in turn.
  5         1.     Litigation Privilege
  6         Defendants contend that Plaintiffs’ claims against FortiFi are barred by
  7   California’s litigation privilege. (Mot. 13.) Specifically, Defendants claim “publicly
  8   recording the PACE Liens is recognized as protected activity and any claims arising
  9   from that protected activity . . . are barred” by the litigation privilege.       (Id.)   In
 10   opposition, Plaintiffs correctly point out that the PACE Liens are not protected by this
 11   privilege. (Opp’n MTD 10–12.)
 12         The litigation privilege provides that “a publication or broadcast made as part of
 13   a judicial proceeding is privileged.” Action Apartment Ass’n v. City of Santa Monica,
 14   41 Cal. 4th 1232, 1241 (2007) (internal quotation marks omitted); Cal. Civ. Code
 15   § 47(b). California courts have held that homeowners’ assessments liens, which are
 16   filed as a first step in foreclosure actions to remedy defaults, are closely related to
 17   judicial proceedings and thus protected by the litigation privilege. See Wilton v.
 18   Mountain Wood Homeowners Ass’n, 18 Cal. App. 4th 565, 569 (1993). In contrast,
 19   deeds of trust “are filed with the [home]owners’ consent and, at least initially, their
 20   purpose is to facilitate credit rather than to collect debts,” and thus they are not related
 21   to judicial proceedings at their inception. LiMandri v. Judkins, 52 Cal. App. 4th 326,
 22   347 (1997) (quoting Wilton, 18 Cal. App. 4th at 570)).
 23         Here, Plaintiffs allege that a PACE Lien was recorded on their home in
 24   exchange for the green-energy improvements. (FAC ¶ 24.) In other words, the PACE
 25   Lien, at least initially, was meant to facilitate credit rather than to collect a debt. See
 26   LiMandri, 52 Cal. App. 4th at 347. Plaintiffs do not allege that they defaulted on their
 27   property tax bill or that they faced foreclosure. In fact, Plaintiffs allege that they
 28   obtained a private loan to avoid those scenarios. (FAC ¶ 13.) Viewing the allegations




                                                   6
Case 2:20-cv-07959-ODW-RAO Document 45 Filed 07/30/21 Page 7 of 16 Page ID #:1263




  1   in the light most favorable to Plaintiffs, the PACE Liens at issue in this case are like
  2   deeds of trust, which are not subject to the litigation privilege at their inception. See
  3   id. Thus, the Court finds that the PACE Liens are not sufficiently related to judicial
  4   proceedings and consequently not subject to the litigation privilege.
  5         Accordingly, Defendants’ Motion is DENIED in part to the extent Defendants
  6   seek to rely on the litigation privilege.
  7         2.     Private Right of Action
  8         Defendants contend that there is no private right of action for Plaintiffs to assert
  9   their claims because the Department of Business Oversight (“DBO”) “has exclusive
 10   authority over regulating PACE statutes and requirements.”              (Mot 3, 14–15.)
 11   However, Defendants fail to cite to any case that supports their proposition that the
 12   DBO’s regulatory role destroys a private right of action concerning the PACE statutes.
 13   (See id.) And it appears Plaintiffs successfully call Defendants’ bluff, as Defendants’
 14   Reply fails to address their unsupported argument on this point. The Court, therefore,
 15   does not consider the issue. See Indep. Towers of Wash. v. Washington, 350 F.3d 925,
 16   929–930 (9th Cir. 2003) (“However much we may importune lawyers to be brief and
 17   to get to the point, we have never suggested that they skip the substance of their
 18   arguments in order to do so . . . . We require contentions to be accompanied by
 19   reasons); U.S. v. Graf, 610 F.3d 1148, 1166 (9th Cir. 2010) (“Arguments made in
 20   passing and not supported by citations to the record or to case authority are generally
 21   deemed waived.”).
 22         Accordingly, Defendants’ Motion is DENIED in part to the extent Defendants
 23   claim Plaintiffs have no private right of action related to the PACE statutes.
 24         3.     Failure to Exhaust Administrative Remedies
 25         Defendants contend that “Plaintiffs’ claims should be dismissed because
 26   Plaintiffs failed to exhaust available legal remedies prior to filing suit.” (Mot. 16–18.)
 27   But again, Defendants fail to provide a single case that states Plaintiffs were required
 28   to exhaust some undisclosed “administrative remedies” before they filed this case.




                                                  7
Case 2:20-cv-07959-ODW-RAO Document 45 Filed 07/30/21 Page 8 of 16 Page ID #:1264




  1   Therefore, the Court does not consider this unsupported argument. See Indep. Towers
  2   of Wash., 350 F.3d at 929–930.
  3         Accordingly, Defendants’ Motion is DENIED in part to the extent Defendants
  4   claim Plaintiffs failed to exhaust administrative remedies.
  5         4.     RICO Violations
  6         Defendants contend that Plaintiffs fail to state a civil RICO claim for mail and
  7   wire fraud under 18 U.S.C. § 1962(a) and (c) (Counts I–III) because they have not
  8   sufficiently alleged conduct of an enterprise, a pattern, or racketeering activity.
  9   (Mot. 17–20.)
 10         “Subsections 1962(a) through (c) prohibit certain patterns of racketeering
 11   activity in relation to an enterprise.” United Bhd. of Carpenters & Joiners of Am. v.
 12   Bldg. & Constr. Trades Dep’t, AFL-CIO, 770 F.3d 834, 837 (9th Cir. 2014) (brackets
 13   and internal quotation marks omitted). “The elements of a civil RICO claim are as
 14   follows: (1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering
 15   activity (known as ‘predicate acts’) (5) causing injury to plaintiff’s business or
 16   property.” Id. (quoting Living Designs, Inc. v. E.I. Dupont de Nemours & Co.,
 17   431 F.3d 353, 361 (9th Cir. 2005)). “‘[R]acketeering activity’ includes, inter alia,
 18   ‘any act which is indictable’ under the Hobbs Act, 18 U.S.C. § 1951, or ‘any act or
 19   threat involving . . . extortion, . . . which is chargeable under State law.’” Id. (quoting
 20   18 U.S.C. § 1961(1)(A), (B)).
 21         “A ‘pattern of racketeering activity’ requires at least two predicate acts of
 22   racketeering activity, as defined in 18 U.S.C. § 1961(1), within a period of ten years.”
 23   Canyon Cnty. v. Syngenta Seeds, Inc., 519 F.3d 969, 972 (9th Cir. 2008) (quoting
 24   18 U.S.C. § 1961(5)). As is relevant here, mail fraud and wire fraud qualify as two
 25   predicate acts under RICO. 18 U.S.C. §§ 1341, 1343. Rule 9(b) requires a plaintiff to
 26   plead mail and wire fraud with particularity; the plaintiff must set forth the time,
 27   place, and contents of the alleged false representation. See California Pharmacy
 28   Mgmt., LLC v. Zenith Ins. Co., 669 F. Supp. 2d 1152, 1159 (C.D. Cal. 2009).




                                                   8
Case 2:20-cv-07959-ODW-RAO Document 45 Filed 07/30/21 Page 9 of 16 Page ID #:1265




  1            Upon review of the FAC, the Court finds that Plaintiffs sufficiently allege the
  2   first two elements of a civil RICO claim (“conduct” of an “enterprise”); however,
  3   Plaintiffs’ allegations fail to demonstrate a pattern of racketeering activity. Plaintiff
  4   claim that the “FAC alleges FortiFi’s multiyear pattern of mail fraud, wire fraud, and
  5   other predicate acts in painstaking detail.” (Opp’n MTD 22 (emphasis added).) But
  6   in their Opposition Plaintiffs do not point to a single paragraph of the FAC that, in
  7   detail, sets forth the time, place, or contents of a predicate act. Instead, Plaintiffs
  8   contend that “[t]he FAC’s many paragraphs of specific allegations—which will not be
  9   recited here due to limited briefing space—amount to [a] RICO pattern.” (Id. (internal
 10   quotation marks omitted).)
 11            The Court will not scour through Plaintiffs’ 185 paragraphs of allegations to
 12   piece together the facts needed to support the remaining elements of their RICO
 13   claims. If Plaintiffs seek to sufficiently state a claim for civil RICO violations, they
 14   may do so in an amended pleading. See Fed. R. Civ. P. 8(a) (requiring a “short and
 15   plain statement” of the claim). Accordingly, Defendants’ Motion is GRANTED in
 16   part and Plaintiffs’ civil RICO claims (Counts I–III) are DISMISSED with leave to
 17   amend.
 18            5.      Elder Abuse
 19            Defendants contend that Plaintiffs fail to state a claim against FortiFi for
 20   financial elder abuse because the allegations do not show “intent” to defraud an elder,
 21   or wrongful use of an elder’s property. (Mot. 21.)
 22            Under the Elder Abuse Act, financial elder abuse occurs when a
 23   person “obtains, or retains real or personal property of an elder4 or dependent adult for
 24   a wrongful use or with intent to defraud, or both,” or obtains such property “by undue
 25   influence.” Cal. Welf. & Inst. Code §§ 15610.30(a)(1) and (3). An entity obtains
 26   property for a wrongful use if the entity “knew or should have known that [its]
 27   conduct [was] likely to be harmful to the elder.” Id. § 15610.30(b).
 28
      4
          “Elder” means any person in California over the age of 65. Cal. Welf. & Inst. Code § 15610.27.



                                                         9
Case 2:20-cv-07959-ODW-RAO Document 45 Filed 07/30/21 Page 10 of 16 Page ID #:1266




   1         First, Plaintiffs correctly point out that it is not necessary to allege “intent” to
   2   state a claim for financial elder abuse. See Stebley v. Litton Loan Servicing, LLP,
   3   202 Cal. App. 4th 522, 527 (2011) (“[I]ntent to defraud is no longer required in elder
   4   or dependent adult abuse cases.”). Second, Plaintiffs adequately allege that FortiFi
   5   retained their personal property for a wrongful use. Specifically, Plaintiffs allege that
   6   FortiFi knew or should have known that they were elders, and that Plaintiffs’ PACE
   7   Loan application was fraudulent.        (FAC ¶¶ 47–52, 150.)        Plaintiffs repeatedly
   8   complained to FortiFi (by phone and in writing), and provided FortiFi information
   9   demonstrating Plaintiffs never applied for a PACE Loan. (Id. ¶ 88.) Nevertheless,
  10   FortiFi retained over $7,000 that Plaintiffs paid to avoid delinquency, and FortiFi
  11   should have known that the retention of that money was likely to cause Plaintiffs
  12   harm. (Id.) The Court finds these allegations sufficient to state a claim for financial
  13   elder abuse.
  14         Accordingly, Defendants’ Motion is DENIED in part to the extent Defendants
  15   seek to dismiss Plaintiffs’ elder abuse claim (Count IV).
  16         6.       Violations of the California Business and Professions Code
  17         Defendants contend that Plaintiffs’ claim for violations of Business and
  18   Professions Code section 7159 fails because that section of the code is inapplicable to
  19   the PACE Loans.         (Mot. 21 (citing Cal. Bus. & Prof. Code § 7159).)           Here,
  20   Defendants are correct. Section 7159.2 provides that “[w]hen the proceeds of a loan
  21   secured by a mortgage on real property are used to fund goods or services pursuant to
  22   a home improvement goods or services contract . . . the [entity] making the loan shall
  23   only pay a contractor” from the proceeds of the loan by the methods listed in the
  24   statute. (Emphasis added). The PACE Loans at issue in this case concern property
  25   tax liens, (see FAC ¶¶ 23–24), not mortgages on real property. Therefore, even
  26   viewing the allegations in the light most favorable to Plaintiffs, it does not appear that
  27   this section of the Business and Professions Code applies to this case.
  28




                                                   10
Case 2:20-cv-07959-ODW-RAO Document 45 Filed 07/30/21 Page 11 of 16 Page ID #:1267




   1         Accordingly, Defendants’ Motion is GRANTED in part to the extent
   2   Defendants seek to dismiss Plaintiffs’ claim for violations of the California Business
   3   and Professions Code (Count V). The Court DENIES leave to amend. See Manzarek
   4   v. St. Paul Fire, 519. F.3d at 1034.
   5         7.     Procedural Due Process Under § 1983
   6         In Count VIII, Plaintiffs allege that the County, acting under the color of law,
   7   deprived Plaintiffs of personal property in violation of the Fourteenth Amendment.
   8   (FAC ¶¶ 171–177.)
   9         “To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
  10   elements, first, that a right secured by the Constitution and laws of the United States
  11   was violated, and second, that the deprivation was committed by a person acting under
  12   color of state law.” Teixeira v. Hanneman, No. CV17-6673 PSG (KSx), 2018 WL
  13   5903917, at *2 (C.D. Cal. May 30, 2018) (internal quotation marks omitted) (citing
  14   West v. Atkins, 487 U.S. 42, 48 (1988)). Municipalities and other local government
  15   units are among those “persons” to whom § 1983 liability applies. See Monell v.
  16   Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978).
  17         An authorized intentional deprivation of property pursuant to an established
  18   policy or procedure is actionable under the Due Process Clause of the Fourteenth
  19   Amendment. Hudson v. Palmer, 468 U.S. 517, 532 (1984). However, allegations of
  20   random acts or isolated events are insufficient to demonstrate an established policy or
  21   procedure. See Navarro v. Block, 72 F.3d 712, 714 (9th Cir. 1996).
  22         Defendants fail to provide any valid reason to dismiss this claim. Nevertheless,
  23   the Court sua sponte dismisses Count VIII for failure to state a claim. See Basile v.
  24   L.A. Film School, LLC, 827 F. App’x 649, 652 (9th Cir. 2020) (“A court may dismiss
  25   an action sua sponte under Rule 12(b)(6) when it is clear that the plaintiff has not
  26   stated a claim on which relief can be granted.”) (citing Omar v. Sea-Land Serv., Inc.,
  27   813 F.2d 986, 991 (9th Cir. 1987)). “Such a dismissal may be made without notice
  28




                                                 11
Case 2:20-cv-07959-ODW-RAO Document 45 Filed 07/30/21 Page 12 of 16 Page ID #:1268




   1   where the claimant cannot possibly win relief.” Omar, 813 F.2d at 991 (citing Wong
   2   v. Bell, 642 F.2d 359, 361–62 (9th Cir. 1981)).
   3          Here, Plaintiffs’ allegations fail to sufficiently allege that the County deprived
   4   Plaintiffs of a constitutional right pursuant to an established policy or procedure by
   5   levying and collecting their property taxes. Plaintiffs allege that they were deprived of
   6   money and equity in their property because two salespeople from non-party Eco Tech
   7   submitted falsified documents and applied for a PACE Loan without Plaintiffs’
   8   permission. (FAC ¶ 42.) The County billed and collected Plaintiffs’ property tax
   9   pursuant to that fraudulent PACE Loan. (Id. ¶¶ 47–55.) Plaintiffs then attempt to turn
  10   these allegations into a § 1983 claim against the County, but Plaintiffs fail to
  11   sufficiently identify any policy or custom that was the moving force behind the
  12   alleged constitutional violations. The Court finds that these allegations fail to state a
  13   § 1983 claim for violation of the Fourteenth Amendment.
  14          Accordingly, the Court sua sponte DISMISSES this claim (Count VIII). The
  15   Court grants Plaintiffs leave to amend.
  16          8.    42 U.S.C. § 1983 Facial Challenge
  17          In Count IX, Plaintiffs assert a facial challenge to California’s PACE statutes,
  18   alleging that the statutes are a violation of procedural due process under the
  19   Fourteenth Amendment. (FAC ¶¶ 178–180.) Defendants attempt to challenge this
  20   claim by conducting a “rational basis” analysis in their Motion.          (Mot. 24–25.)
  21   Plaintiffs correctly point out that the “rational basis” test is used to determine
  22   compliance with the Equal Protection Clause, not the Due Process Clause. See, e.g.,
  23   Hotop v. City of San Jose, 982 F.3d 710, 717 (9th Cir. 2020). Defendants attempt to
  24   cure this deficiency by conducting the more appropriate due process analysis in their
  25   Reply brief, but this is insufficient to supplement the inappropriate arguments raised
  26   in their initial Motion. See Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007)
  27   (“The district court need not consider arguments raised for the first time in a reply
  28   brief.”).




                                                  12
Case 2:20-cv-07959-ODW-RAO Document 45 Filed 07/30/21 Page 13 of 16 Page ID #:1269




   1         Accordingly, Defendants Motion is DENIED to the extent Defendants seek to
   2   dismiss Plaintiffs’ facial challenge to the PACE statutes (Count IX).
   3   C.    Summary
   4         In sum, the Court finds that the majority of Defendants’ arguments and
   5   purported grounds for dismissal are flawed or entirely misplaced. For the reasons
   6   discussed above, the Court GRANTS IN PART AND DENIES IN PART
   7   Defendants’ Motion to Dismiss (ECF No. 29) as follows:
   8         1.     Defendants’ Motion is DENIED IN PART to the extent Defendants
   9                claim Plaintiffs’ action is barred by the litigation privilege;
  10         2.     Defendants’ Motion is DENIED IN PART to the extent Defendants
  11                claim Plaintiffs have no private right of action;
  12         3.     Defendants’ Motion is DENIED IN PART to the extent Defendants
  13                claim Plaintiffs failed to exhaust purported administrative remedies;
  14         4.     Defendants’ Motion is GRANTED IN PART and Plaintiffs’ civil RICO
  15                claims (Counts I–III) are DISMISSED with leave to amend;
  16         5.     Defendants’ Motion is DENIED IN PART to the extent Defendants seek
  17                to dismiss Plaintiffs’ claim for elder abuse (Count IV);
  18         6.     Defendants’ Motion is GRANTED IN PART to the extent Defendants
  19                seek to dismiss Plaintiffs’ claim for violations of the California Business
  20                and Professions Code (Count V) and the Court DENIES leave to amend;
  21         7.     Defendants’ Motion is DENIED IN PART and the Court SUA
  22                SPONTE DISMISSES Plaintiffs’ § 1983 claim against the County
  23                (Count VIII) with leave to amend;
  24         8.     Defendants’ Motion is DENIED IN PART to the extent Defendants seek
  25                to dismiss Plaintiffs’ § 1983 facial challenge to the PACE statutes
  26                (Count IX).
  27
  28




                                                   13
Case 2:20-cv-07959-ODW-RAO Document 45 Filed 07/30/21 Page 14 of 16 Page ID #:1270




   1         Next, the Court turns to Defendants’ Motion to Strike Class Allegations, which
   2   was filed concurrently with the Motion to Dismiss.
   3               IV.    MOTION TO STRIKE CLASS ALLEGATIONS
   4         Defendants move to strike Plaintiffs’ class allegations and argue that it is
   5   appropriate to do so at this early stage “rather than wait for a motion to certify the
   6   class at some later date.” (Mot. Strike 2.)
   7         Under Rule 12(f), the court may strike “any insufficient defense or any
   8   redundant, immaterial, impertinent or scandalous matter.”       Fed. R. Civ. P. 12(f).
   9   “[T]he function of a 12(f) motion to strike is to avoid the expenditure of time and
  10   money that must arise from litigating spurious issues by dispensing with those issues
  11   prior to trial.” Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983).
  12   “Motions to strike are generally regarded with disfavor because of the limited
  13   importance of pleading in federal practice, and because they are often used as a
  14   delaying tactic.” Neilson v. Union Bank of Cal., N.A., 290 F. Supp. 2d 1101, 1152
  15   (C.D. Cal. 2003); see also Sapiro v. Encompass Ins., 221 F.R.D. 513, 518 (N.D. Cal.
  16   2004) (“Courts have long disfavored Rule 12(f) motions, granting them only when
  17   necessary to discourage parties from making completely tendentious or spurious
  18   allegations.”).
  19         “In ruling on a motion to strike under Rule 12(f), the court must view the
  20   pleading in the light most favorable to the nonmoving party.”            Cholakyan v.
  21   Mercedes-Benz USA, LLC, 796 F. Supp. 2d 1220, 1245 (C.D. Cal. 2011). “Thus,
  22   ‘before granting such a motion, the court must be satisfied that there are no questions
  23   of fact, that the claim or defense is insufficient as a matter of law, and that under no
  24   circumstance could it succeed.’” Id. (quoting Tristar Pictures, Inc. v. Del Taco, Inc.,
  25   No. CV 99-07655-DDP (Ex), 1999 WL 33260839, at *1 (C.D. Cal. Aug. 31, 1999))
  26   (alterations omitted).
  27         Defendants Motion to Strike Class Allegations is based is on several grounds,
  28   including: (1) the PACE participants cannot be a class, and (2) the allegations in the




                                                     14
Case 2:20-cv-07959-ODW-RAO Document 45 Filed 07/30/21 Page 15 of 16 Page ID #:1271




   1   FAC do not satisfy the requirements of Rule 23(a) or (b). (See generally Mot. Strike)
   2   In opposition, Plaintiffs raise several arguments, including that Defendants’ Motion is
   3   premature. (Opp’n Mot. Strike 8–10.) Plaintiffs are correct.
   4         Although some courts have granted motions to strike class allegations under
   5   Rule 12(f), “it is in fact rare to do so in advance of a motion for class certification.”
   6   Cholakyan, 796 F. Supp. 2d at 1245 (collecting cases). “Striking class allegations
   7   prior to a formal certification motion is generally disfavored due to the lack of a
   8   developed factual record.” Pepka v. Kohl’s Dep’t Stores, Inc., No. CV-16-4293-
   9   MWF (FFMx), 2016 WL 8919460, at *1 (C.D. Cal. Dec. 21, 2016). As this Court
  10   previously acknowledged, “[c]ourts are hesitant to strike class allegations before the
  11   parties have had an opportunity to go through the class certification process.” Portillo
  12   v. ICON Health & Fitness, Inc., No. 2:19-cv-01428-ODW (PJWx), 2019 WL
  13   6840759, at *6 (C.D. Cal. Dec. 16, 2019).
  14         Here, given the early stage of the proceedings, it is premature to say whether
  15   the matter should proceed as a class action. It does not appear that discovery has
  16   commenced and no motion for class certification has been filed. At this stage, even if
  17   there are issues with the proposed class, it cannot be said that there are no
  18   circumstances in which the proposed class could succeed. See In re Wal-Mart Stores,
  19   Inc. Wage & Hour Litig., 505 F. Supp. 2d 609, 615–16 (N.D. Cal. 2007) (declining to
  20   rule on defendant’s motion to dismiss or strike class allegations at the pleadings stage
  21   because, even though “plaintiffs’ class definitions are suspicious and may in fact be
  22   improper, plaintiffs should at least be given the opportunity to make the case for
  23   certification based on appropriate discovery.”) Accordingly, Defendants’ Motion to
  24   Strike is premature at this early stage and is more properly decided on a motion for
  25   class certification after the parties have had an opportunity to conduct discovery,
  26   develop a record, and brief the issues.
  27         For the foregoing reasons, the Court DENIES Defendants’ Motion to Strike
  28   Class Allegations. (ECF No. 30.)




                                                   15
Case 2:20-cv-07959-ODW-RAO Document 45 Filed 07/30/21 Page 16 of 16 Page ID #:1272




   1                                  V.    CONCLUSION
   2         For the foregoing reasons, the Court DENIES Defendants’ Motion to Strike
   3   Class Allegations (ECF No. 30). The Court GRANTS IN PART AND DENIES IN
   4   PART Defendants’ Motion to Dismiss (ECF No. 29) as outlined above. If Plaintiffs
   5   choose to file a second amended complaint (“SAC”), they must do so no later than
   6   twenty-one (21) days from the date of this Order. If Plaintiffs file a SAC, Defendants
   7   must file their responses no later than fourteen (14) days from the date of the SAC
   8   filing. Plaintiffs’ failure to file a SAC will convert the dismissal of Counts I–III, and
   9   VIII to one with prejudice.
  10
  11         IT IS SO ORDERED.
  12
  13         July 30, 2021
  14
  15                                 ____________________________________
  16                                          OTIS D. WRIGHT, II
                                      UNITED STATES DISTRICT JUDGE
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                                  16
